 GRIFFITH-HOPE CO'Griffith-Hope CompanyandLocal No. 1677,UnitedSteelworkers of America.Cases 30-CA-7313and 30-CA-752923 May 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 August 1983 Administrative Law JudgeThomas' D. 'Johnston issued the attached decision.'The Respondent filed exceptions and a supporting'brief, and the General Counsel filed a 'brief in re=sponse to the Respondent's exceptions and in sup-port of the judge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,and conclusions as modified herein.'The facts are set forth' fully in the judge's deci-sion.The parties' most recent collective-bargainingagreementiseffective 1August 1982 through 31July 1985. It does not mention subcontracting, andthe parties did not- discuss subcontracting duringtheir contract negotiations.In lateOctober 1982,2.the Union suspected that the Respondent had'sub-contracted unit work and that,as a result,the Re-'spondent would lay off unit employees. Union StaffRepresentativeThomasMedley asked the --Re-spondent's executive ' vice president Samuel HopeIIIabout the situation.Medley conveyed theUnion's concern that subcontracting would causelayoffs,and asked that, before the Respondentwould lay off employees, it would' meet with theUnion to see what relief the unit could offer so asto avert the need for layoffs.executive vice president at the outset of its 19 Oc-tobermeeting with the bank, the Respondent. in-formed the bank that it had already implemented asubcontracting program because "employee wagesand past-negotiated benefits continue to be themost expensive cost 'item we have. This fact is soapparent that we have concluded we simply cannotafford the luxury of all that in-house labor'The entire 'program of subcontracting . . -. will becontinued to substantially reduce these-employee-related costs'.".Around 10 November, the Respondent gave theUnion a list of 11 employees it would lay off on 12November. The layoff occurred as scheduled. TheRespondent's vice president of manufacturing toldThe Respondent has requested oral argument The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.2Unless noted otherwise,all dates are in 1982487the union president the layoffs were, in part, aresult of the subcontracting. The Respondent in-creased the amount of its subcontracting and on 17December it laid off 25 employees and, in the firstweek of January 1983, 4 more. The Respondent didnot bargain with the Union about either the deci-sion to subcontract or its effects.After the January layoffs, the Union filed unfairlabor practice charges and a grievance. In earlyFebruary 1983 at one of the grievance meetings,the Respondent told the Union it would recall em-ployees if they would take a 50-percent cut inwages and benefits.InOtis Elevator Co.,269 NLRB 891 (1984), wereevaluated the scope of an employer's obligationunder Section 8(d) of the Act to bargain with acertifiedbargaining . representative about variousmanagementdecisions and their effects. The plural-ity opinionin,Otisestablishes that,when a particu-larmanagement, decision turns upon labor costs, itfallswithin the scope of Section 8(d) and concernsa 'mandatory subject of bargaining. In the presentcase, the evidence shows that the Respondent's de-cision to subcontract was a mandatory subject ofbargaining. In both its 19 October letter to its bank,and its February 1983 offer to employees to returnfrom layoff at 50 percent of the wages and benefitsset forth in the parties' contract, the Respondentindicated that its decision to subcontract unit workturned upon labor, costs within the meaning ofOtis.Further, it is clear from the record that the Re-spondent viewed the subcontracting program as atemporary one that did not effect a fundamentalchange in the nature of its operation. Accordingly,we find that the Respondent violated Section8(a)(5) and (1).of the Act when it made the deci-sion to subcontract without fulfilling its obligationto bargain first with the Union.3-Notwithstanding our determination that the Re-spondent violated the Act when it subcontractedwithout bargaining with the Union, we reverse thejudge's additional finding that- the Respondent'ssubcontracting also violated Section 8(a)(3) and (1)of the Act...Although the Respondent subcontract-ed its work to avoid- paying the contractual wages8Although not addressed in any of its exceptions, in its brief to theBoard the Respondent suggeststhat the fudge-should have deferred theunfair laboi practice matter to the parties' grievance-arbitration systemWe find no merit to this argument as the Respondent never arguedbefore the judge that he should defer the subcontracting dispute to theparties' gnevance-arbitration procedureMacDonald Engineering Co,202NLRB 748 (1973)-In addition to the relief the judge recommended, we will also order theRespondent to remove from its files any reference to the resultant unlaw-ful layoffs and to notify the affected individuals that this has been done,and that its unlawfulconduct will not be usedas a basisfor future per-sonnel actions concerning them SeeSterlingSugars,261NLRB 472(1982)275 NLRB No.. 73 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDand benefits, we do not. find its unlawful action was"inherently destructive" of its employees' Section 7rights. In particular,.we rely on the judge's findingthere was no evidenceof union animus. ,According-ly,we shall dismiss that part of the complaint thatalleged the Respondent's decision to subcontractviolated Section 8(a)(3) and (1) of the Act; this par-tial dismissaldoes not affect the remedy.4The judge also found that the Respondent violat-ed Section 8(a)(5) and(1).by changing its insurancecarrieron 1 Octoberfrom a superior one to an in-ferior one and then taking excessive paycheck de-ductions from certain employees, all without bar-gaining with the Union. The Union filed both anunfair labor practice charge and a grievance overthe insurance change. The Respondent later supple-mented the insurance with its own coinsurance,ceased overdeducting money from employee pay-checks, and reimbursed employees for the excessive,paycheck deductions it had previously made. TheRespondent urged the judge to defer resolution ofthis dispute to the parties' grievance procedure, buthe refused on the ground that the issue did not `in-volvea matter of contract interpretation.Thejudge ordered the Respondent to cease and desistfrom making such unilateral changes. However, herecommended no further remedy because the col-lective-bargaining agreement authorized the Re-'spondent to change insurance carriers provided thebenefitswere equal or better, and the Respondentsubsequently met that condition as well as refundedany excessive deductions.We find merit in the Respondent's exception tothe judge's failure to defer- this issue to the griev-ance and arbitration' procedures of the parties' col-lective-bargaining agreement. InUnitedTechnol-ogies Corp.,268 NLRB 557 (1984), the' Board heldthat,where an employer and a union have volun-tarily elected to create dispute resolution machin-ery culminating in final and binding arbitration, it iscontrary to the basic principles of the Act for theBoard to jump into-the fray prior to an honest at-tempt by the parties to resolve their disputesthrough that machinery. Here, the parties met on amatter covered by the collective-bargaining agree=ment and resolved their dispute through the griev-ance mechanism. The Union's president Obreno-vich, who was responsible for handling grievances,testified that, by, meeting with the Respondent aftertheUnion filed its grievance' over the ,insurance,Obrenovich accomplished everything the Unionwas seeking. The matter was appropriate for, defer-raland we find that deferral to the resolutionSeePennsylvaniaEnergy Corp,274 NLRB 1153 (1985),Stone &Thomas,221NLRB 573 (1975),AmericanN eedle & Novelty Co,206NLRB534 (1973)reached through the grievance procedures is alsoappropriate.Accordingly,we shall dismiss thatpart of the complaint.AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 5."5.By unilaterally subcontracting its bargainingunitworkbeginningabout October 1982, withoutnotifying or bargaining with the Union-over its de-cision todo so or about the effects of the decisionon the unit employees,the Respondent has engagedinunfair labor practices in violation of Section8(a)(5) and(1) of the Act."'.2.Delete Conclusion of Law 6 and renumber thesubsequent paragraph accordingly.ORDER -The National Labor Relations Board orders thattheRespondent, , Griffith-HopeCompany,WestAllis,Wisconsin, its officers, agents, successors, andassigns,shall,-'_1.Cease and desist from-(a) Subcontracting bargaining,unit work withoutprior notice. to and bargaining with the Union.. (b)Laying off unit employees by unilaterallysubcontracting bargaining unit work.(c) In any like or related manner interferingwith,restraining,or coercing employees,in the ex-ercise of- the; rights guaranteed them by Section 7of the Act.2.Take the, following affirmative action neces-sary, to effectuate the policies.of the Act.(a) Terminate its subcontracts for bargaining unitwork which -have resulted in the 40 unit employeesbeing laid off work as a result on 12 November and17 December 1982 and in January 1983.--(b) Reinstate at its plant the bargaining unit workpreviously performed by its employees representedby the Union, and offer to those 40 employees laidoff work as a result of the unilateral subcontractingof bargaining unit work found herein immediateand,full reinstatement to their former jobs or, ifthose jobs no longer exist, then to -substantiallyequivalent jobs, without prejudice to their seniorityand , other rights and privileges, and. make themwhole for any loss of earnings and other, compensa-tion they may have suffered by laying them offwork in the manner set forth in the remedy sectionof the-judge's decision, as modified herein.;(c)Bargaincollectivelywith the Union aboutany decision to subcontract when the decision isbased on labor costs.(d)Expunge from its files any reference to theunlawful layoff and notify the affected employeesinwriting that this has been done and the evidence GRIFFITH-HOPE CO.of their unlawfullayoffswillnot be used againstthem in any way.(e)Preserve and, on request,make available tothe Board or its agents for examination,and copy-ing,allpayroll records, social security paymentrecords,timecards,personnel records'and reports,and' all other records necessary to analyze theamount ofbackpay dueunder the terms'of thisOrder.(f)Post at itsWest Allis,Wisconsin plant copiesof the attached notice marked"Appendix."5Copies ofthe notice,on forms provided by the Re-gionalDirector for Region 30, after being signedby theRespondent'sauthorized representative,shallbe postedby, theRespondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all - placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or coveredby' any othermaterial.(g)Notify the.RegionalDirector in writingwithin 20 days from the date of,thisOrder whatsteps-the Respondent has takento comply.IT IS FURTHER ORDERED that the complaints bedismissed insofar as they allege unfair labor prac-tices not specifically found herein.MEMBER DENNIS,concurring in the result.Iagree that the Respondent violated Section8(a)(5) by subcontracting unit work without bar-gaining with the Unionover.the decision or its ef-fects.Applying thetwo-step test set forth in myconcurring opinion inOtis Elevator Co.,269 NLRB891, 895(1984), I findfirst that the Respondent'sdecision was "amenable to resolution through thebargaining process."The Respondent'sstatementto its bank,quoted in the majority opinion,revealsthat labor costs were a significant consideration inthe decision to subcontract.Turning to the secondpart of myOtistest,the Respondent's decision didnot represent a significant change in business oper-ations.Further,the evidence does not establish thepresence of any other burden elements- such as aneed'for speed or confidentiality.Accordingly, Iconclude that the benefit for the collective-bargain-ing process outweighs any burdens placed on man-agement that are apparent from the record.'I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional LaborRelationsBoard" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "iIt is unnecessaryto decide whetherthe subcontractingalso violatedSec 8(a)(3), as the finding, of such an additionalviolationwould notaffect the remedyIalso concur in the majority's decision to deferthe alleged 8(a)(5) uni-lateral change in insurancecoverageto the settlementthe parties reached489pursuant, to their grievance procedure SeeAlpha Beta Co,273 NLRB1546 (1985).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe -National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to, post and abide by this notice.WE WILL NOT refuse to bargain collectively withLocalUnion No. 1677, United Steelworkers ofAmerica as the exclusivebargainingrepresentativeof our employees in the appropriate unit describedbelow with respect to wages, hours, and otherterms andconditions of employment. The appropri-ate unit is:All productionand maintainenceemployees oftheEmployer; excluding office clerical em-ployees, professional employees, guards andsupervisors.WE WILL NOT unilaterally subcontract bargain-ing unit work, or otherwise' change the wages,hours, and other terms and conditions of employ-ment of our unit employees, without prior notice toand bargainingwith the above-named Union or anyother labor organization they may 'select as theirexclusive bargaining representative.WE WILL NOT lay off unit employees by unilater-ally subcontractingbargainingunit work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) ofthe Act.WE WILL terminate our subcontracts for bargain-ing unit work which have resulted in the 40 unitemployees being laid off work on 12 Novemberand 17 December 1982 and in January 1983.WE WILL reinstate at our plant the bargainingunitwork previously performed by our employeesrepresented by the above-named Union and WEWILL offer to those 40 employees who were laidoff work,as a' resultof the unilateral subcontract-ing of bargaining unit work herein found, immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, then to substantiallyequivalent jobs, without prejudice to their seniority 490DECISIONSOF NATIONAL'LABOR RELATIONS BOARDand other rights and privileges, and WE WILL makeeach of them whole for any loss of earnings andother compensation they may have suffered by ourlaying them off work, with interest.-WE WILL expunge from our files any referencesto the unlawful layoffs and WE WILL notify the af-fected employees that this has been done and thatevidence of- the' unlawful layoffs "will not be usedagainst them in any way.--WE WILL bargain collectively- with Local UnionNo. 1677, United Steelworkers of America as theexclusive bargaining representative of our employ-ees in the' aforesaid appropriate unit with respect towages,' hours, and other -terms and conditions ofemployment. --1-1WE 'WILL bargain, collectively with the Unionabout any decision to-subcontract when the ; deci-sion is based on labor costs..-GRIFFITH-HOPE COMPANYDECISIONSTATEMENT OF-THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.These consolidatedcaseswere heard at Milwaukee, Wis-consin, on April.28 and 29, 1983,. pursuant to a chargefiled by Local No. 1677, United Steelworkers of Amer-ica (the Union) in, Case, 30-CA-7313 on September 2,1982,1 and a charge filed :byc,the United Steelworkers ofAmerica (the International) in Case 30-CA-7529 'on Jan-uary 5, 1983, and complaints issued in those cases on De-The complaints allege that Griffith-Hope Company(theRespondent) -,violated . Sections 8(a)(1) and (5) and8(d) of the ,National:Labor,-Relations Act (the Act) -byfailing and,, refusing to . bargain -in good faith with theUnion. by unilaterally, without prior notice to or afford-ing the Union an opportunity, to negotiate and bargain,changing during the existing, collective-bargaining agree-ment-the -.-insurance carrier providing medical insurancecoverage, to-the unit employees, and deducting from thepaychecks of certain of the unit employees the differencein ,the;.premium cost between the premium paid to thenew medical insurance carrier and the premium cost paidto the, Health ,Maintenance Organization (HMO). TheRespondent also violated Section 8(a)(1), (3), and (5) andSection. 86) of-the, Act by failing and refusing to bargainin good faith with the,Union by subcontracting, withoutprior ,notice _to or bargaining with the Union concerningthe decision and/or, the, effects of the decision' occurringduring; te!term of,the collective-bargaining agreement,the vast majority of its bargaining unit work to outsidecompanies and discrimmatonly laid off. approximately 11,25 and ; 4r of its 0- unit employees as- a. consequence ofsaid subcontracting'which'was"a midterm repudiation ofitscollective-bargaining agreement with the Union, andAll dates referredto are in 1982 unless otherwise statedthe layoffswere inherently destructive of employees'rights under Section 7 of the Act.The Respondentin itsanswers dated January 11 andFebruary 24, 1983, denies having violated the Act as al-leged and asserts various affirmative defenses.With re-spect to the allegations pertaining to changinginsurancecarriers and making certain deductions, the Respondent'saffirmative defenses are those matters should be referredto the grievance and arbitration process underCollyer In-sulatedWire,192 NLRB 837 (1971), pursuant to a,griev-ance the Union filed on _ September 9; the Respondenthad a contractual right to changeinsurancecarrierswhich it had followed; the deduction of the differencebetween the premiums paid to thenew insurance carrierand contributions paid to HMO were in accordance withthe collective-bargainingagreement;the Respondent inmaking HMO contribution deductions acted pursuant toHMO regulations; and.the deductionswere made in ac-cordance with past practice and the Union, waived itsright, to challenge current deductions, which likeearlierdeductions were made pursuant to'a right expressly re-served in the past and present collective-bargainingagreements. Those affirmative defensesraised are: sub-contracting has been donesince at least1952 and no col-lective-bargaining agreement has limited such right; themanagement-rights provision encompasses the right tosubcontract; the absence.of a prohibitionagainst subcon-tracting coupled-with the retention of rights clause in themanagement-rights provision gives it-the right to subcon-tract; and even assuming the Respondent was requiredby the collective-bargaining agreement or the Act to bar-gain with the Union regarding subcontracting, the pre-cipitous and wholly unexpected change for the worse inOctober 1982 in the Respondent's financialsituation2gave it no time (and thus no duty) to bargain over anydecision td subcontract.The issues involved are whether the Respondent vio-lated Section 8(a)(1), (3), and (5) and Section 8(d) of theAct as alleged by 'refusing to bargain with the Union ingood faith by unilaterally changing its insurance carrier;deducting the differencein premiumcost paid to thenew insurance carrier and those paid to HMO; subcon-tracting bargaining unit work; discriminatorily laying off40 employees as. a result of such subcontracting; andwhether the affirmative defenses raised by the Respond-ent are valid.On the entire record in this case and from my observa-tions of the witnesses and after due consideration of thezThis financialsituationwas described as followsIn October, a newcost-accounting system showed Griffith-Hope to beunable to survive,much less remain competitive,givenitsoutmoded plant and machineryand its overhead and employmentcostsAt the sametime, the Compa-ny's bank changedthe statusof Griffith-Hope's $850,000 debt from ademandnote to a cash-collateral account Thismeant that the bankcould close the Company 'at any time Griffith-Hope'slender made itclear'thatthe Company would be forced to close ifimmediate and drasticsteps were not taken to begin showing a profit A lack of moneyprevent-ed the Company frommaking much-needed changes in its plant and ma-chinery, so the bankdemanded a deductionin employmentcostsHow-ever, any layoffdue to subcontractingwill be temporary,not permanent,although the duration of such layoffispresentlyimpossibleto estimateGriffith-Hopeneeds a totalre-tooling before it can expectto remain com-petitive'in the future GRIFFITH-HOPE CO.briefsfiled bythe General Counsel3 and the Respondent,Imake the following4FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a' Wisconsin corporation with itsoffice and place of business located at West Allis, Wis-consin, is engaged in the business of the manufacture andnonretail sale and distribution of metal stampings and re-lated productsDuring the calendar years 1981 and 1982each, the Respondent in the course of its operations soldand shipped from its West Allis,' Wisconsin facility prod-ucts, goods, and materials, valued in excess of $50,000,directly to points located outside the State of Wisconsin.The Respondent is an employer engaged in, commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 1677, UnitedSteelworkers of America is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background and the Bargaining UnitThe Respondent operates a plant located at West Allis,Wisconsin, where it is engaged in the manufacture andnonretail sale and distribution of metal stampings and re-lated products. Included among its officers and supervi-sory personnel are President Samuel Hope Jr., ExecutiveVice President and Treasurer Samuel Hope III, VicePresident of Manufacturing Raymond Brzenk, Comptrol-lerGary Perschbacher, and Plant Superintendent JosephSelz.Members of the board of 'directors include Presi-dentHope Jr., who is the chairman, Executive VicePresidentHope. III,Mrs.Hope Jr., Roland Sprenger,Herman Linke, and Davis.Since about 1934, the Union has had successive collec-tive-bargaining agreements with' and has been the exclu-sive representative of the Respondent's employees in thefollowing described unit which is an appropriate unit forthe purpose of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees of theEmployer; excluding office clerical employees, pro-fessional employees, guards and supervisors.The Union at all .times material herein has been, and isnow, the exclusive representative of the employees in theaforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.The current collective agreement between the Unionand' the Respondent,- which was signed on August 23, iseffective by the terms from August 1, to midnight July3The brief filed by the General Counselwas submittedby Sharon AGallagher, Esq, for the General Counsel .'Unless otherwise indicated the findingsare based on the pleadings,admissions,stipulations,and undisputed evidence contained in the recordwhich I credit' 49i31, 1985. It replaces the pnor.agreement which expiredon July 31.B.Unilateral- Changes in Insurance Carriers andDeductions for Premium Cost DifferencesArticle XX of, the current collective-bargaining agree-ment entitled "Life and Accident ' and Sickness Insur-ance" provides, in pertinent part, as follows:Section` 2.Hospitalization and Surgical.The Com-pany will continue the Health and Surgical Insur-ance programs described as follows:Aetna Hospital-180 day Hospital stay R. & C.charges-Aetna Surgical-Reasonable&Customary chargesAetna Major-No MaximumMedical-$25 deductibleThe Company reserves the right to determine theinsurance carriersfor allinsurance programs de-scribed under Article XX and agrees that- benefitswill be equal or better than had previously been ne-gotiated.The Companyagrees to provide a com-parison of benefitsprior to changing carriers.The Company will bear the cost for both em-ployees and dependents electing to be coveredunder these programs.Effective 9/1/79 employees may enroll in Family'Health Plan, a,qualified H.M.O. for one year peri-ods. All provisions shall be as provided by FederalLaws-covering H.M.O.'s. Benefits are - to be thosenormally providedalluserswithout adding addi-tional cost to the Company.The Companyshall further continue this insur-ance for retired employees and dependents. for afive year period, subject to the following. qualifica-tion.These provisions except for the future increases in ben-efitsindicated are substantially identical to sections XIIand -XIII of the prior collective-bargaining agreement,which covered those same benefits.During negotiations for the current collective-bargain-ing agreement changes in the insurance benefits soughtby the Respondent were discussed. According to, the In-ternational's staff representativeThomas Medley, whorepresents the Union,as a resultof suchnegotiations.theUnion relinquished pay for certain personal holidays andholidays around the, Christmas shutdown period, as pro-vided for in the prior collective-bargaining agreement,based on the Respondent's promise this would be a basisof dealing with the insurance plan and keeping it as theythatMedley offered the personal holidays to offset medi-cal costs after the Respondent had asked for copaymentinsurance with higher deductibles on the grounds the spi-raling cost of 'medical coverage was putting a seriouscramp in their style..E 492'DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Medley, Obrenovich, and= the Respondent's executivevice president Hope III all denied there was any mentionmade in negotiations about changing insurance carriers.About September -1 Obrenovich stated the Respond-ent's vice president Brzenk informed him the Respondentwould be changing ; the insurance carrier.- Pursuant toObrenovich's inquiries Brzenk said the cost's would beless and there' would be a difference of about $30 be-tween HMO participants and the new insurance.According to Obrenovich,. if the. base plan cost is lessthanHMO--then the,employees under HMO5 have topay the difference. Under the Aetna,Life and CasualtyCompany (Aetna) plan with its present $25 deductible,therehowever before the deductible was reduced to the $25level in 1981 they did have to pay a difference in cost.Brzenk explained if the Respondent purchased insurancewith a $100 deductible since such insurance which wouldcost less than the insurance with the $25 deductible, thiswould result in employees under HMO -having to pay$32.80. --The following day David Kloss, who is the Union's,vice president and insurance representative, and Obreno-vich met .with. Brzenk at which time .,they discussed asheet . of paper furnished by, the Respondent listing acomparison of the -insurance benefits.5- Kloss' version ofthe meeting was Brzenk informed them the Respondentwas changing,its insurance carrier from' Aetna to Mid-western National Insurance Company (Midwestern) andthe insurance would have a $100 deductible of which theRespondent would pay $75 and the employee would pay$25.-Upon their reminding Brzenk the-deductible provid-ed for under the collective-bargaining agreement was $25rather than $100 Brzenk agreed. Kldss and 'Obrenovichthen questioned Brzenk about how the employees underHMO. would be affected whereupon Brzenk said theywould have to make up the difference to which- Klossobjected as being unfair. Brzenk insisted that was theway it had to be. -...-Obrenovich, who corroborated Kloss, said he also in-formed Brzenk if he went ahead with his plan about thedeductible he would be violating the collective-bargain-ing agreement.'-Brzenk, who 'acknowledged -having conversations withabout the proposed insurance not - being the same asAetna,, did not dispute-their. testimony which I credit.About - September 8. Obrenovich credibly testifiedwithout denial that he mentioned to Executive Vice,President Hope III that in his opinion if the Respondent-went ahead with the $100 deductible it would violate thecollective-bargaining agreement and urged him not to doso in order to keep himself in ,A good' light in case heneeded future-,concessions: -Staff Representative Medley testified that in Septem-:.-ber after learning 'from Obrenovich about the Respond-ent s plan to change its insurance carrier he contacted-Executive' Vice'President Hope III and informed him he-5Obrenovich stated Executive Vice-President Hope,III once estimatedapproximately 40'percent of,the Respondent's employees were coveredby HMO-`-6This particular document was not proffered as evidencethought they had agreed that was going to be the insur-ance thatwas goingto govern.When Hope denied hehad violated anything Medley accused Hope of violatingthe collective-bargaining agreementas it related to addi-tionalmoney on the deductible and said they had notagreed that the Respondent could alter the insuranceplan.Medleymentioned that while it may not have af-fected one group of employees by the Respondent insur-ing itself it had a definite effect on another group of em-ployees and that Hope knew about the employees underHMO as they had discussed HMO during bargaining,Medley said he would have Obrenovich follow throughon the basis of theinsuranceand that the collective-bar-gainingagreement stipulated if they changed carriers thelevel of benefits would remain the same. Medley alsomentioned that if the Respondent changed carriers.notonly would they provide them with the same level ofbenefits but they also wanted thesamelevel of service.Medley indicated that while the Respondent and theUnion's committee and president could meet concerningthis, any plan finalized would be through his direction.Hope III did not dispute Medley's testimony, which Icredit concerning this conversation. .The Respondent, effective October 1, switched its in-surance career from Aetna to Midwestern.On February 12, 1983, the insurance agent who han-dled both the Aetna and Midwesterninsuranceplans forthe Respondent furnished the Respondent witha summa-ry of both plans along with a comparison of their bene-fits.The Aetna plan summary was as follows.The Basic Plan provides reasonable and customarypayment, for inpatient treatment of an accident orsickness.Additionally, the Basic` Plan will pay thecosts of surgical, lab and x-ray charges while notconfined as an inpatientThe Major-medical plan provides other benefitssuch as drugs, office calls, medical equipment, artifi-cial limbs, etc: The Major-medical will pay 80% ofall covered expenses after the $25.00 deductible hasbeen satisfied.The 20% "out-of-pocket" cost willbe paid by the member without a maximum dollarlimit.The ambulance benefit is a flat $30 00 per trip to amaximumof $90.00 per year.The Midwestern plan summary was as follows:This plan does not have a basic or major-medicalsection. It, is, instead, a Comprehensive major-medi-cal plan with a "calendar year deductible" for "allcauses," accident or sickness. Medical expenses arepaid as,they are incurred in a calendar year withoutregard to the type of claim J inpatient, outpatient,drugs, office calls, etc.).Under,the . current Griffith Hope Company plan, ina calendar year, the first.-$100.00 of medical ex-penses is paid by the member. The next $2,000.00 ofmedical expenses are paid on a shared basis with theinsurance company paying 80% ($1,600.00) and the GRIFFITH-HOPE CO. .493member paying 20% ($400.00). The remaining med-ical expenses for the balance of the calendar yearwill be paid in full (100%) by the insurance compa-ny.There are two additional features that will limit theamount of "out-of-pocket" costs to the member.First is a Supplemental Accident Benefit that paysthe first $500 00 of all medical expenses relating toan accident. The dedutible [sic] and co-insurancewill be waived in this instance.The second, previously. explained, protects themember withamaximum"out-of-pocket"expenseof $400.00 plus, the .$ 100.00 deductible. If-applicable,themember is further protected by - a maximum"out-of-pocket" expense of $1,000.00 percalendaryear, including-the: deductible, if under the familyplan. ' - . '-A comparison of the benefits between the two planswas asfollows:BENEFITAETNAMNI CURRENT PLAN .HOSPITALIZATION120 days per disability,R&C365 days per disabiltyUR&C subject toSURGICAL CARE OR SURGERYR&CMATERNITYR&CPHYSICIAN VISITS IN HOSPITALR&CX-RAY & LAB TESTSR&CRADIATION THERAPYR&CFIRST AID/EMERGENCY CARER&Cded. & co-in._UR&C subject to ded. &co-in.UR&C subjectto ded & co-in.UR&C subject to ded. &co-inUR&C subject to ded & co-in.UR&C subject to ded. &co-in.if care rendered within 72 hours ofUR&C within 90 days of accident, firstan accidentINPATIENT PSYCHIATRIC CAREAMBULANCER&C$30 per trip covered; $90 yearlymaximumDEDUCTIBLESPERCENT OF CHARGES COVEREDPHYSICIAN OFFICE VISITSPHYSICAL THERAPYIMMUNIZATION & INJECTIONS -MEDICAL SUPPLIESPRESCRIPTION DRUGSALLERGY CARE -PEDIATRIC CAREOUT-PATIENTMENTAL HEALTHSERVICESALCOHOLISM/DRUG ABUSEORAL SURGERY$500 in fullany additional subject toded. & co-inUR&C subject to ded.& co-in.UR&C subject to ded. &co-in$25 per person per year; 2 ded. per family $100 per person per year, 3 ded.per familyper year80% after payment of $25 ded.80% after payment of $25 ded.80% after payment of $25 dedper year.80% after payment of $100 ded.80% after payment of $100-ded.80% after payment of $100 ded.Injectionscovered @80% after payment of Interjections convered @80% after$25 ded.;immunizationnot coverednient"of $100 ded.,immunizations80%-after paymentof $25 ded.80% after paymentof $25 ded.80% after paymentof $25 ded.80% after paymentof $25 dedUp to $500 covered yearly45 inpatientdays; $500 yearlymaximumfor outpatient careCovers gingivectomy,alveolectomy & api-coectomyNo limiton outof pocketexpenses..The document also defined the abbreviations used, andthe term "co-in."was defined as that part of the medicalexpenses that is paid by the -insurance and member to-gether.Member means the insured or employee coveredunder the plan.Brzenk testified Obrenovich and Kloss were furnishedwith a copy of this document containing the summary ofboth plans and a comparison of their 'benefits to lookover; and about a week'later he met with them to discusswere asked about the third party deductibles, X-rays; anddiagnostic comparisons.Brzenk also credibly stated without denial that afterreceiving this document the Respondent determinedthere was an error in the understanding or interpretation-ered to age 680% after payment of $100 ded.80% after payment of $100 ded.80% after payment of $100 ded.80% after payment-of $100.ded.pay-cov-$500 yearly plus theplan's regular benefitsor sickness;70 inpatient days $500 maximum plus theplan's regular benefits for sicknessCovers gingivectomy,alveolectomy & api-coectomy subject to ded & co-in.$100-ded. per person per year, $300 perfamily per year,maximumout of pocketexpensesper familyper year includingdeductibles is $1000.of the insurance contract, whereupon they informed theUnion they would' definitely follow everything the Aetnaplan offered and they were co I insuring that portion thatwas not specifically-covered by the Midwestern plan.Under this procedure', as explained by Brzenk, the em-ployees present claims to 1the office manager-who proc-esses them and, along-with,an- agent representing Mid-western, reviews the claims. The Respondent then makesout a check for. its part and Midwestern pays for its part.Obrenovich,7"-.Medley, and Kloss described the Mid-western plan as being different, from the, Aetna plan,which they felt provided better coverage. The differ-7Obrenovich denied ever seeing a copy of theinsurance contractitself,- 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDences`as described by Obrenovich were:the Aetna planwas a normaltypemedical planwith"a-major medicalwhich included a $25 deductible;theMidwestern planhad a deductible for everything;the Aetna plan had un-limited coverage;theMidwestern plan had a milliondollar lifetime maximum;and the Aetna plan had a de-,ductible for two dependents while the Midwestern planhad a deductible for three dependents.Under cross-ex-amination Obrenovich acknowledged the Respondent didnot change the $25 deductible under the basic plan andthat the collective-bargaining agreement did not state theRespondent could not self-insure itself although it hadnever done so previously.The differences explained by Medley were under theMidwestern plan many employees were requested to firstpay money themselves which the Respondent wouldthen reimburse them for by mailing checks out to thoseemployees.Medley stated he complained to the Re-spondent the Union did not want checks made out to the-employees or money channeled through them which wasa change inpolicy they would not accept.Kloss described the differences were: under the Aetnaplan employees would go down and have work such aslaboratory or diagnostic work performed-with the bills.being taken care of: under the Midwestern plan employ-ees- had to bring bills in to the office. The Respondent is-now self-insuring itself to make up the difference be-tween the coverages of the Midwestern plan and Aetnaplan whereas under the Aetna plan as in the past the Re-spondent had never self-insured itself.Both Brzenk and Comptroller.Perschbacher acknowl-edged the Midwestern plan by itself does not providecoverage as good as that under the Aetna plan. Howev-er, they contend the coverage under the Midwesternplan plus the coinsuranceby theRespondent is equal toor better in certain areas than coverage under the Aetnaplan. Examples of these better benefits as pointed out byBrzenk were the Midwesternplan provided for 365 dayshospitalization per disability to 120 days under the Aetnaplan; the time limits on first aid or emergency care were90 days after an accident under the Midwestern plan, butonly 72 hours under the Aetna plan;on ambulance fees,there is a $30-limit per trip with a $90 yearly maximumunder the Aetna plan and no limits under the Midwest-ern plan;on out-patient mental health services the Aetnaplan unlike the Midwestern plan did not include theplans's regular benefits for sickness;the Aetna plan only- provides'impatient days for alcoholism and drug abuse,whereas the Midwestern plan providesfor '70 inpatient'days; and under the Midwestern plan an employee onlypaysamaximumof $1000 per family per -year whileunder the Aetna plan the employees always- pay 20 per-cent. 'Brzenk-stated the only' difference between the Mid-western plan plus the-coinsurance'and the Aetna plan' isthe 'Midwestern plan' had a $1 million lifetime limitationper person.Under cross-examination, Obrenovich, who as unionpresident also handled grievances; stated that after thecharge°in the instant case involving the insurance changewas filed he later filed a grievance8 concerning the insur-ance coverage. Meetings were then held between the Re-spondent and the Union regarding the insurance cover-age issueatwhich Obrenovich stated he got everythinghe wanted and the questions he had raised with thecharge and the grievance regarding this issue has beensettled to his satisfaction except it has not been deter-mined whether the law had been violated. According toObrenovich, the Respondent provided the Union with aletter statingit,was not guilty of any unfair labor prac-tice and denied it did anything wrong Further, Obreno-vich testified the Respondent is now paying the premi-ums, the employees only have a $25 deductible, and theemployees who were affected under the HMO have re-ceived their backpay.Medley, however, denied the insurance problem hadbeen resolved to his satisfaction. His reason was he hasseen nothingto indicate the employees have unlimiteddiagnostic, laboratory, and X-rays which he says the Re-spondent admits is not specified in the agreement butstates iscovered.While Medley and Kloss contended some employeeshad not had their claims paid, those individuals were notidentified.Both Brzenk,while acknowledging therecould be two employees having problems receiving pay-ment from Midwestern, and Comptroller Perschbacherdenied the Respondent has not paid those claims it owes.According to Brzenk and Perschbacher, after recog-nizing there had been an error, those employees underHMO, for whom deductions were taken out of their payfor at least 6 months beginning October 1, were reim-bursed for such deductions and on March 17, 1983, reim-bursement checks were also sent to the laid-off and re-tired employees under HMO who had contributed.C.' Subcontracting and the Layoffs of Employees-During negotiationsfor the current collective-bargain-ing agreement,which lasted from about June untilAugust, the Union agreed to certain wage concessions.Based on thetestimony of Staff Representative Medleyand President Obrenovich, this occurred after the Re-spondent had represented it was having financial difficul-tieswhich it attempted to demonstrate through the useof charts and other information. The Union's auditor hadexaminedtheRespondent's records.Medley stated theRespondent told and more or less promised them thatwould be an approach to keep their people working andpossibly to bring back some of the employees who wereon layoff. Obrenovich stated Executive Vice PresidentHope III said he_ had customers waiting for cost cuts andhe would not be surprised that after the concessionswere given and the contract was settled to see some ofthe employees on layoff return.Obrenovich testified the Union's auditors had reported-that the Respondent. was r in need of approximately$115,000, to a $120,000 in relief. Obrenovich estimatedthe Union gave the Respondent approximately $195,000in wage concessionsduring the negotiations.Medley, whose testimony was corroborated by Obren-ovich, stated that throughout negotiations he stressed the8 This grievance was not proffered as evidence.'9Theauditor didnot testify. GRIFFITH-HOPE COUnion was concerned about layoffs and that if the Re-spondent wanted consideration as it related to the termsof the agreement to come to him before they put a pad-lock on the door.Both Medley and Executive Vice President Hope IIIdenied that there was any discussion about subcontract-ing during negotiations.Shortly after the employees returned to work follow-ing thestrike,10 the Respondent recalled 11 laid-off em-ployees to work. Obrenovich stated Vice PresidentBrzenk informed him at the time of the recall that theyhad a lot of orders to fill. Medley also stated after thenew collective-bargaining agreement was reached PlantSuperintendent Selz mentioned to him that the Respond-ent'sproductionwas up, which he attributed to theUnion's concessions during bargaining, and that laid-offemployees were returning to -work and he had no reasonto disbelieve that all of them would be back before theend of the month.Brzenk contended the laid-off employees were recalledright after. the strike because of a special need for pro-duction as a result of the strike. -Obrenovich testified that about October 10 Brzenk, inthe presence of Plant Superintendent Selz, informed himthat productivity was not what they had hoped for at thetime of negotiations and cited absenteeism as part of thereason. Obrenovich promised to'work on it and remind-ed Brzenk that if they were in any kind of trouble andmight have to make some serious changes, includingmodifying the contract, to let him know and that his po-sition had always been that the contract was a guideline.According to Obrenovich, at that time they were quitebusy for one shift and except for a- few employees still onlayoff they had practically the full work force.The current collective-bargaining agreement containsunder article V the following "Management Rights" pro-vision. i i'Section 1.The management of the Company andthe direction of the work force including the righttoplan,direct and control plant operations, - toschedule and assign work to employees, to deter-mine the means, methods, processes, materials' andschedules of production, to determine the productsto be manufactured, to choose the location of itsplants and a continuance of its operating depart-ments, to encourage the efficiency of employees, toestablish and require employees to observe reasona-ble company rules and regulations, to hire, lay offand relieve employees from duties, to maintainorder and to suspend, demote, disciplihe and dis-. charge employees for just cause, are the recognizedreserved rights of the Company.-The foregoing enumeration of management'srights shall not be deemed to exclude other -nghts ofmanagement not specifically set forth. The Compa-cally restricted by this Agreement. The exercise by10The strike lasted from aboutAugust 1 until about August 8 or 91 iThis provisionis the same as that,contained in sec II of the pnorcollective-bargaining agreement495not alter any of the specific provisions of thisAgreement nor shall they be used to discriminateagainst any member of the Union or bargainingunit.-There is no specific provision set forth in the collec-tive-bargaining agreementpertainingto subcontracting.Section 1 of article IV entitled "Non-Bargaining Unit"provides in pertinent part: "It is unequivocally recog-nized, that bargaining unit employees will perform thework that is customarily performed by the bargainingunit.The Respondent in the past has subcontracted work.However, Union President Obrenovich credibly testified,without denial; that the Union on two prior occasions inthe late 1960s and late 1975 or 1976 filed grievancesagainst the Respondent for subcontracting work, where-upon meetings were held on one occasion with PresidentHope Jr. and on the other occasion with James Toby,who was then vice president of manufacturing. The Re-spondent on those occasions showed the Union it had aninsufficient amount of equipment and space to get outorders when they needed them,'. Which the Union knewto be a problem in the past, and indicated. the Unionshould not concern itself as long as the' did, not haveany layoffs. The Union agreed with the Respondent thatif it could not do the work it could not do' it and as longas they did not have layoffs. Since then' other odds andends type work has been subcontracted. However, nolayoffs have resulted from subcontracting until the -in-stant case.'Union President Obrenovich stated that in Novemberhe noticed that work was being shipped into the plantovich learned - that there were -dyes' which had beenshipped out which the Respondent ;did not have and aconclusion was made that someone else was. doing someof the employees' work.! Union -Vice President - DavidKloss,who corroborated. Obrenovich's -- testimony,' ?stated upon asking his 'foreman Stan Breeze where thework was going Breeze told him to another company...Staff Representative Medley testified upon learning ata union meeting, which he, placed as occurring -in Octo-ber, that there was, a, belief work was being contractedout and later being made aware that- l l employees might'be affected by a layoff which had. not yet occurred, hecontacted Executive: Vice President Hope III 'and ques-tioned him about what was going on Hope indicated theRespondent. was, having " str_oiig_ financial difficulties andhe had to do certain things. Medley, asked Hope whetherhe was aware, he,was in violation of, their, contract andHope ,replied , that he did- not. believe he was in violationof the. contract at, -the .time:Medley then,,asked Hopeaboutmployees being .laid off, andthe .ieasons where-upon Hope mentioned one reason was dealing with thebank and the other, reason-was he, had discussed. employ-ee absenteeism and production, with .- the committee.When Hope also said their wage structure was too high,12Kloss believed it was lateOctober or early November when theynoticed thedyesbeing shipped out- 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedley informed Hope that was a way of circumventingtheir contract, that it was totally unacceptable and wouldnever go, and that was the worse thing they could havetold him about the wages they had just sat down andbargained for.Medley then asked Hope why he had notcontacted him and said he had heard nothing about theRespondent's financial difficulties to that degree. Hopeonly, remarked that he heard Medley and that maybe hedid not get ahold of him. Medley then said before any,layoffs or anything-came to pass he wanted to. sit downgested that Hope meet with Obrenovich and the commit-tee about the production and the absenteeism problem.Although Medley stated Hope was supposed to let himknow about his meetings with Obrenovich and the com-mittee, he denied-hearing anything'from Hope:Hope III did not deny having such a conversationwith Medley,' whom I credit.About November 10 Obrenovich stated Vice PresidentBrzenk gave him a list of 11 employees to be laid off on -November 12 and told him there was going to be alayoff.Upon asking Brzenk whether the layoff was theresult of subcontracting,, Brzenk replied some of it wasand mentioned that Obrenovich knew what kind of timesthey were having then and said that had something to dowith it. Brzenk suggested that Executive Vice PresidentHope III would be the appropriate person for Obreno-vich to talk to about subcontracting. Brzenk did not dis-pute Obrenovich's testimony which I credit.Either that afternoon or the 'next day Obrenovichstated he had a-conversation with Executive Vice Presi-dent Hope III at which he believed Brzenk was alsopresent.During the- conversation he asked Hope whywork was being shipped out and whether he needed anymore money from them. Hope denied needing anymoney, stating that he had. all the money he needed butmentioned the problem then was they had a lot of orderswhich customers were waiting fof and that they had lostcustomers and could not afford to lose another customerHope then said they had trouble with their bank whichhad put them on a cash collateral basis and the bank wasvery influential in what the Company had to do and indi-cated that because it. was in a precarious situation at thebank he had little control over. his destiny. Upon askingwhether any more employees were going to be laid off,Hope's response was that they met on a day-to-day basisand he could not give him an honest answerObrenovich stated he also informed Hope 11113 that inhis opinion they could cut labor cost at the plant and hedid not think it was necessary to subcontract all thework. Hope indicated he had a deadline to meet to showa profit before the end of the quarter. Upon asking Hopewhether it was necessary to ship that quantity of workout and why he could not keep enough to have a stablework force Hope 'informed him the bank was calling theshots.Obrenovich_stated at the time of this conversation theRespondent was increasing the volume of work to beshipped to subcontractors.-'aThe record is not clear whether these remarks weremade at thatsame meeting-Neither Brzenk nor Hope III denied having such con-versations with Obrenovich whose testimony I credit.-Obrenovich testified that about November 23 he,Union Treasurer Darlene Rouk, and Vice PresidentKloss, met with Executive Vice President Hope III, VicePresident Brzenk, and Plant Superintendent Selz. Duringthismeeting Hope was ask why such a volume of sub- -contracting was necessary. He reiterated the earlier con-versations between Obrenovich and himself, regardinglayoffs in which Hope said they were making decisions-on a day-to-day basis and that he was in trouble with thebankWhen Kloss asked Hope if he could keep enoughwork in there to provide work for their employees,Hope said that- it was out of his hands and the bank wascontrolling his money. They then asked Hope if he wasgoing to subcontract out more work whereupon Hopesaid he did not know because those decisions were madeon a day-to-day basis. Obrenovich said he thought theirlower cost and they had a lot of fat to trim and suggest-ed a committee for dealing with cutting cost whichHope agreed sounded like a good idea and mentionedObrenovich should get together with Brzenk on it.Kloss, who corroborated Obrenovic'h's testimony-con-cerning the meeting, stated Obrenovich also said he feltthat sending their work out violated the contract andthatKloss told Hope that if Hope explained to the em-ployees the situation with the bank and the financialproblems he thought the employees would be willing tohelp.However, Hope III replied there was not any tithe.Icredit Obrenovich's and Kloss' undisputed testimonyconcerning this meeting.Following this meeting Obrenovich testified he andBrzenk got together, and Obrenovich appointed a com-mittee for the Union. About December 2 or 3 Obreno-vich and his committee, comprised of approximately sixemployees, met with Brzenk, Supervisor Stan Breeze andhe believed Plant Superintendent Selz was' also present.Hope III also came into the room at one point..They discussed the need for the committee and gettingthings done to cut-cost The main items discussed wereabsenteeism and productivity Brzenk upon being askedwhy there was a layoff said the bank was influencing theRespondent's decisionWhen Arlene Tripple questionedwhether the Respondent would take any of the commit-tee's suggestions, Brzenk remarked he hoped somethingcould come out of the committee. They pointed out tothe Respondent they did not think it was necessary tosubcontract. if they trimmed the fat, and Obrenovich sug-gested to Brzenk at one meeting he thought they had atleast25-percent fat they could trim thereby reducing-costFollowing this meeting the union committee membersmet and discussed ways of cutting ' cost. AfterwardsObrenovich' stated he had Joe Jeshmski ask Hope III ifthey could keep enough work there to let them _ provesome of the stuff out whereupon Hope said he wouldconsider it.Shortly after this the union committee held its lastmeeting with the Respondent.' Obrenovich said duringthismeeting Brzenk again mentioned the bank situation GRIFFITH-HOPE COand the present financial situation and also how hewould like to buy certain machineryIObrenovich testified that about mid-December afterbeing advised by a_ truckdriver that his job had beeneliminated he went to Brzenk's office where he believedPlant Superintendent Selz was also present He accusedBrzenk of violating the contract and the.law and ques-tioned him about what eliminating a truckdriver's jobhad to do with showing a profit in the last quarter.Brzenk informed him the truck was leased for-$600 amonth, which lease the Respondent's' comptroller wastrying to break in order to account for every penny hecould and he showed Obrenovich some papers to indi-cate he was on the level.Obrenovich testified that on December 17 Brzenk in-formed him the Respondent was laying off 25 employeesand provided him with a list of their names In January1983 Brzenk also gave Obrenovich a list-of names of fourmore employees who were being laid 'Off. 14According to Obrenovich, as a result of these layoffsthe Union filed charges with the Board ' and a grievance.Obrenovich stated a meeting was held on this and othergrievances on January 28, 1983, attended by Hope III,Brzenk,Selz,and an attorney for the RespondentObrenovich,Medley, and Barry Chait represented theUnion. During this meeting, the, subject of subcontract-ing was raised. and Medley asked Hope III why he didnot come back and talk to him before he laid the em-ployees off, Hope's response was they did not haveenough time.Obrenovich said that about a week later another griev-ancemeetingwas held at which subcontracting wasagain discussed and the Respondent said it would bewilling to-bring the people back if they took a 50-percentcut in wages and benefits..,-Obrenovich testimony about-these grievance meetingswhich I credit was undisputed..-Obrenovich testified at the hearing that the 40 employ-ees laid off15 had not been recalled, the'Respondent wascontinuing to subcontract the work, and the presentwork force consisted of 17 unit employees whereas heestimated the normal size of the work force prior tothese layoffs was approximately 60 to 65 employeesExecutive Vice President Hope III acknowledged inOctober that the Respondent without notifying theUnion began subcontracting on a large scale and laid off11 employees in November, 25 employees in December,and 4 employees in January 1983 for a total of 40 em-ployees and that it was continuing to subcontract Ac-cording to Hope III, there are currently 17 unit employ-ees on the payroll whereas prior to_ the subcontractingthere were 57Hope III testified regarding subcontracting that sinceOctober the Respondent has undertaken a substantialeffort to place work in other facilities to transfer the cost14The complaintallegesthe four employees were laid-off on January7, 1983, while the Respondent in its brief gives the date as January 6,1983, and the General Counsel in its brief lists the dates as January 5 and6, 1983isObrenovich acknowledged the Respondent in laying off the employ-ees followed the layoff procedures contained in the collective-bargainingagreement.497of production to such vendors, which it has done by uti-lizing a number of different vendors while at the sametime reducing the Respondent's work force accordingly.Hope stated it was after the October 19 meeting betweentheRespondent and its bank, discussed infra, that itbegan contacting other places to place their work.Hope III acknowledged the Respondent did not con-tact or bargain with the Union over the subcontractingof this work or its impact upon the employees.His rea-sonswere he felt no obligation to do so and he could notsee where it would help because the Respondent had acash crisis and what it needed was capital or some wayto managecash on a short-term basis.Vice President Brzenk also testified following the Oc-tober 19 meeting between the Respondent and its bank,discussed infra, Hope III informed him the only solutionwas to subcontract which Brzenk said he then, did byfinding subcontractors.-The testimony of Hope III and the Respondent'srecords establish the Respondent continues to purchasesome raw materialswhich it then ships to subcontractorsand also on many occasions it furnished as the subcon-tractorswithsteelor other materials from its inventoryfor use on the work subcontracted to them and that ithas also sent riveting machines to the subcontractors touse to perform the work.Hope III testified the decision to subcontract, whichthey felt was the only option available, was made to helpthe Respondent return to profitability by finding placeswhere they could get their work done at less cost than intheir aged and unproductive -plant and to transfer thecash burden of materials and payrolls from the Respond-ent to a group of subcontractorsand usingthe dollars ofthe Respondent's customers to pay for the work, therebysolving animmediate cash crisis.16They decided if theRespondent took precise action the bank would probablygo along with it for at least a little while to see if itwould work.Both board of director members Sprenger and Linkecorroborated HopeIII'stestimony concerning the deci-sion to subcontract.While Comptroller Perschbacher didnot participate in the-decision to subcontract he also cor-roborated HopeIII'stestimony about this being the onlyoption availableHope III described the chief problem was the Re-spondent had run out of cash and had no funds availableto run the Company.-Other alternatives, to' subcontracting as described byHope III were considered and rejected. New capitalcould not be received because the Respondent's networth had deteriorated so much that investors would notinvest and the Respondent did feel it was prudent to askthe bank toincreasethe ' amount- of loans to them andthat it would be a waste of time' to shop around for otherbanks. If the plant was closed all of the proceeds wouldgo' towards paying off creditors. To file for bankruptcywould result in having a creditors' committee run -theplant and would also be fatal to their customer base.16Hope III estimated that the Respondent has 30 to 90 days to pay itssubcontractors while Respondent's customers paid for the product in 30- 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDSelling the business, .was rejected because they wanted achance to continue the business- if they had a chancewith long-range hopes of retooling, investing-in the plantand equipment and becoming competitive. Additionally,to sell the plant would require massive infusions of cap-italbecause of the liability side of the balance sheet tosatisfy the debts.-D. Respondent's Financial ConditionThe condition of the Respondent'splant as-describedby Vice President Brzenk was it had old machinery, anti-quated methods, lacked certain equipment, was improp-erly laid out, and needed tooling changes and factory im-provement. Brzenk estimated it would cost approximate-ly $950,000 to -$1 million to make the Respondent com-presseswhich needed replacing for an additional cost of about$1,700,000.Both board of director members Sprengerand Edward Van- Housen, who is the executive vicepresident of administration of the Marhall & Ilsley Bank(M & I Bank) also described the plant or machinery asbeing, antiquated or improperly laid out.However,Sprenger claimed it 'would takean engineeringstudy todeterminewhat capital` requirementswere needed tomake the Respondent competitive.Brzenk acknowledged the problems he described re-garding the plant and equipment had existed for manyyears and Executive Vice President Hope III also ac-knowledged the machines were still operating withoutinvesting in them 'and'stated the only'machines which re-quired investment were, for the most part, the stampingAccording to President Hope Jr. and-Executive VicePresident Hope III, the Respondent has lost various cus-tomers since 1979. This included its biggest. customerFortHoward Paper,: Company, which accounted forabout one-third,,of its salesand provided it with, a cashflow of approximately $250,000 a- month. That accountWAS, phased out ,over a, `period of several years endingabout ,1981. However, ;during,.this- same period the Re-spondent.also- acquired new,customers.,The Respondent's financialstatementsreflect in 1978 ithad a net worth of approximately $1,508,543. This de-clined to $965,241 in 1979; to $811,161 in 1980, ; and to$576,534 in 1981. Thesestatementsshow the Respond-ent's,pre-taxearnings for,, 1979were-. approximately$120,428., However, for 1980 there was aJoss of $258;854The net. earnings Jor1979 were approximately $74,452.=with losses, of $125,774in 1980 and of $257,744 in 1981.,-,,--During 1980 as,result of bookkeepingiand,accountingproblems; the Respondent hired.a new,.cbmptrollerLGaryPerschbacher and in 1981 it hired.a new accounting, firm.Thereafter,,the Respondents books and records were-up-dated and in, 1982 a. job; costing :system, completed mid-September, and any inventory control system, completedabout January 1, were put into effect.. - ;.Perschbacher testified that the results -.of,a , completephysical' inventory taken at the Respondent's in the mid-Octoberdisclosedadiscrepancy' of approximately$413,000. less An. inventory than appeared on the ; Re-spondent's records.Most of this amount was attributedby Perschbacher to an increase of about 20 percent inthe cost of labor and materials from the previous year,which was not taken into account in the price - of thegoods already sold by the Respondent. According - toPerschbacher, inventory adjustments resulting from theabsence of materials due to inventory control problemsof $235,000 in 1981 and of $150,000 in 1980 had alsobeen made previously. This latest adjustment was report-ed to the M &IBank.The financial condition of the Respondent as of Octo-ber, as described by Perschbacher, was it owed the M &IBank approximately $845,000, its assets had been ap-praised at about $250,000, and its net worth was between$200,000 and $300,000. It owed suppliers and vendors ap-proximately $325;000 and one or two of them would nolonger ship to the Respondent without payment of cashinadvance.With the latest inventory adjustment of$413,000, Perschbacher estimated- the Respondent waslosing approximately $60,000 a month? for the first 8months of 1982 out of grosssalesof about $2,700,000 to$2,900,000.He also stated that salaries of officers andoffice workers had been reduced in 1982.Executive Vice President Hope III estimated in Octo-ber that the Respondent had about a $1 million backlogof orders and placed the value of their inventory in No-vember as being about $1million.18While Hope IIIstated in November the Respondent was about 3 monthsbehind in their interest- payments to the M & I Bank, hethought they had paid some-of it.'Although Hope III and Perschbacher contended thatinOctober the Respondent was running out of or wasout of cash, no records were produced .to establish howmuch, if any, cash the Respondent actually had. Persch-bacher. also statedinmid-October, based on his knowl-edge of the Respondent and its records and weekly fore-casts, he thought that by the end of 1982 the Respondentwould be out of existence.Executive Vice President Van Housen of the M & IBankstated in 1979 and 1980 that the Respondent ob-tained many loans from the bank and at the peak the ag-gregate totaled about $1,300,000 or $1;400,000.19 During1982 through the efforts of both the Respondent and the$800,000 and interest payments were brought up from 90days to about 30-35 days. Van Housen testified thatsince 1979 there has been a serious deterioration in theRespondent's` earningsand net worth to which he attrib-uted in part to the loss of the Fort Howard Paper Com-pany account and to an inventory imbalance. In 1982 hestated he escalated pressure on the Respondent becausethe bank was increasingly concerned about the Respond-ent and its liability.Meetings were held with the Re-spondent's owners so they would know the bank hadsorrel firm ideas r of their .deteriorating financial condition.estimatedwithout including the adjustment the losseswere about$15,000 amonth--18Hope acknowledgedthatas he could remember the M & I Bankhad urgeda reductionin theinventory which it felt was out of lineISThe Respondent's board of director member Linke, who formerlyworked fortheM & I Bank,testified that a $400,000 loan was made tothe Respondentin 1980 for the Hope family to purchase the interests ofoutside stockholders GRIFFITH-HOPE CO.499ExecutiveVice President -Hope III confirmed thatweekly meetings were held with the bank and stated thebank had been auditing the Respondent's records on, aregular basis for at least 2 years. He also said the bankwas made aware of its negotiations with the Union andof the collective-bargaining agreement reached.The M & I Bank, by letters dated October 13, notifiedPresident Hope Jr. that it was placing the Respondent ona cash collateral account. Under this account, controlledby the bank, the Respondent would deposit all paymentsreceived on accounts receivable for the Respondentwhereby the proceeds at the bank's discretion may thenbe applied to the Respondent's outstanding loans or tothe Respondent's general account. Van Housen testifiedthat such an account was set up so that. incoming re-ceipts would be the bank's bather than,available to credi-tors if an involuntary bankruptcy were to be pushed onthe Respondent.,On October 19 a meeting was held between represent-atives of the M & I Bank, including Executive VicePresident Van Housen and Assistant Vice President I. S.Purtell, and the Respondent's board of directors. VanHousen stated he had demanded such meeting as a partof the bank's pressure on the Respondent because of itsdeteriorating financial condition. According to ExecutiveVice President Hope III the meeting was in response toa request by the bank so the Respondent could informthe bank about the Respondent's intentions concerningcontinuing its business.Van Housen's version of the meeting was it openedwith the Respondent presenting him with a letter. Thisletterwas not discussed at the meeting and he deniedlearning of its contents until later. He informed them of'his concern for the desperate condition' of the Respond-ent and the welfare of the Hope family who had putover $1 million down the drain in 3 years and of thegreat need for some remedial action and quickly if thesenior Hopes were to have-any nest egg for their retire-ment Van Housen said he made a representation about'the possibility of calling in the loan by mentioning with-out setting a date that the last month or 2 were absolute-ly critical and in that period the rest of the Hopes'money would be gone and he would have no choice butto recommend that the bank take whatever action wasnecessary to save its loan. He also mentioned the possi-bility of a creditor action rising day by day and that thesteel companies were a tough bunch who would takewhatever action they needed to and the first would be toshut off any more supplies. The options the Respondenthad as defined by Van Housen were to raise more capitalto replace' what was lost; sell the business; restructure thebusinesswith somebody else doing the manufacturingand with the Hopes doing the designing and manufactur-ing, and to liquidate the business.--Executive Vice President Hope III stated that at -thismeeting they informed Van Housen and Purtell they hada good history, product, and customers and felt theycould make the business survive by taking drastic meas-ures to stop their cash drain and insure their return, toprofitability.They mentioned they intended to subcon-tract,work down their inventory, convert it into cash,and apply the cash to pay down their bank loan over aperiod of a few months and that was their intention;, ofcontinuing the business and getting the debt down to amanageable level in order to take a little bit of the heatoff. Hope III, who could not recall VanHousen's exactwords,indicated his response was it was their decisionand he wished them good luck, addingtheywere notgoing to take any action that day and,.they wanted imme-diate results.President Hope Jr., who corroborated Hope.III, saidVan Housen also told them to write down the debt andithad to be fast because the bank was out of patienceand the Respondent was in the worse situation theyfaced, .however,he was doing his best to have-faith inthem to handle the problem.Both board of director members Sprenger and Linkealso testifiedVan Housen expressed concern about theRespondent's financial condition and the loans.,The letterpresentedtoVanHousen at the meetingwhich was addressed to him and dated October 19 statesin pertinent part as follows:Although ourunion contract was a successful threeyear pact, even after our short strike, employeewages and past-negotiated benefits continue to bethe most expense cost item we have.This fact is soapparent that we have concluded we simply cannotafford the luxury of all that in-house labor. There-fore,we have already commenced to find subcon-tractors to undertake some of the major manufac-turing phases of making our products:steelware-housing and storage,punch. press work,welding,painting, assembly,and perhaps even warehousingand shipping.The entire program ofsubcontracting has alreadystarted,andwillbe continued to substantiallyreduce these employee-related costs.Frankly, it isgoing to be a bigjob;we'll faceinevitable union-problems withour presentpeople,will need to findthe propersuppliersat thebestprice,we'll have toexercise strongquality control over thosesuppliers,and to gettheir cooperation we will have to be pre-pared to promptly pay them. Althoughit's a toughjob, we can, and will, get it done.The letter further mentioned prices had already beenincreased to a, few major customers and prices would-continue to increase to others,and unprofitable productswould be dropped or phased out if they could not obtainprice increases.''"was the bank's-ideaand stated the'-first he learned of it was from the letterafter the October 19meeting.While-Hope III testified-the -bank was `not`going' tosupply the Respondent any' more 'cash,no evidence -wasproffered to-establish any officials of -theM. &' I Bankever specifically told Hope III or any other official ofthe Respondent tliat no more money would be loaned by,the bank to the Respondent. Although' ComptrollerPerschbacher contends in conversations he had -with thebank auditor and Assistant Vice President Purtell he was 500DECISIONSOF NATIONAL LABORRELATIONS BOARDinformed indirectly -by them that the bank, would notmake any moreloans to the Respondent, his version ofsuch conversations in which he stated they would askquestionsabout the financial statements and the businessand, discuss problems and' solutions' fails to show he wasindirectly told this.Van Housen informed President Hope Jr. by letterdated February 8 that the last 3 months had seen a con-tinuing erosionof the Respondent's capital base and thatthe subcontracting program which was the Respondent'sidea and notthe bank's appeared to be moving somewhatslower than the proverbialsnail'space. The letter men-tioned the bank was-deeply concerned about the, viabilityof the Respondent and concerned it did not fully appre-ciate the, precariousnessof-its financial position.After not making a.profit for any month in 1982 andlosing approximately $30,000 in January. 1983 the Re-spondenthad a profit of approximately $2,500 in Febru-ary 1983 and over $18,000 in March 1983.E. Analysis and ConclusionsThe General Counsel 'contends the Respondent violat-ed Sections 8(d) and 8(a)(1), (3), and (5) of the Act asalleged by refusing to bargain with the Union in goodfaith by unilaterally changing, its insurance carrier; de-ducting the difference in premium cost paid to the newinsurancecarrier and those paid to HMO; and subcon-tractingbargaining unit work and discnmmatonly layingoff 40 employees as a result of such subcontracting. TheRespondent denies having violated the Act and assertsvarious affirmative defenses._Section 8(a)(1) of the Act prohibits an employer frominterferingwith, restraining, or coercing its employees inthe exerciseof their rights guaranteed in Section 7 of theAct. Section 8(a)(3)-of the Act provides in pertinent. part:"It shallbe an unfair labor practice for an employer. . .by discrimination in-regard to hire or tenure of-employ-ment or any:term or condition-of employment to encour-membership ,in any labor organization" Section 8(a)(5) of the Act prohibits -an -employerfrom refusing to bargain collectively with the representa-tive of its employees.,IThe initialissues discussedare whether the Respond-ent unlawfully changed its insurance carrier and deduct-ed the difference in premium cost paid to the new insur-ance carrier and those' paid to HMO.'The law is well- settled that unilateral changes of"wages,hours and terms and'conditions-of employment"by`an employer obligated to -bargain with the representa-tive of its employees -in -an appropriate unit violates Sec-tion'8(a)(5) of the. Act.Master Trousers Corp.,230 NLRB1054 (1977),.enfd'. 618-F.2d6-(6thCir. 1980);AmsterdamPrinting & Litho +Corp.,i223NLRB 370 (1960), enfd. 559F.-2d -188 (D.C: Cir: 1977);- andNLRB ' Katz,369. U.S.736 (1962). Under Section 8(d) of.the Act an employer isprecluded from altering the'terms and' conditions of em-ployment embodied in a collective-bargaining agreementduring the term of that agreement without the consent oftheUnion.Oak Cliff-'Golman BakingCo., - 207NLRB1063, 1064 ?(1973), enfd: 505 F.2d 1302 '(5th Cir. 1974),cert. denied 423 U.S: 826 (1975).The findings supra establish effective October 1 theRespondent changed its insurance carrier providing med-ical insurance' coverage to its employees from Aetna toMidwestern. Although the Respondent gave prior noticeto the Union -about September 1 that it would be chang-ing its insurance carrier it did not bargain with the Unionaboutmaking such change and the Union not onlyvoiced its objections to the proposed and actual changesmade but also accused the Respondent of having violatedtheir collective-bargaining agreement by doing so.The current collective-bargaining agreement, like itspredecessor,provides for hospitalization and surgicalcoverage of the unit employees by Aetna. However, pro-visions contained in both of these collective-bargainingagreements, which are clear and unambiguous on theirface, expressly reserve the fight of the Respondent to de-termine the insurance carriers for all of the insuranceprograms described, except it further agrees that the ben-efitswill be equal or better than those previously negoti-ated. Thus, the Respondent possessed a contractual rightto change its insurance carrier provided the benefitswould be equal or better than those previously negotiat-ed and the collective-bargaining agreement placed no re-strictions on either the selection of the insurance carrieror against the Respondent from acting 'as a co-insurerwith such insurance carrier selected.A comparison of the benefits, however, between thoseprovided by the Aetna plan and the Midwestern planstanding by itself shows, and both Vice President Brzenkand Comptroller Perschbacher admit, that, the Midwest-ern plan does.not provide as good a coverage as theAetna plan. Therefore, the Respondent although author-ized under the collective-bargaining agreement to changedition to enable it to do so, namely,_ that benefits wouldbe equal or better than those previously provided.Under these circumstances and having failed tocomply with 'the conditions required by the collective-bargaining agreement to provide equal or better cover-age, I find that the Respondent about October 1, 1982,violated Section 8(d) and Section 8(a)(5) and (1) of theAct by unilaterally, without bargaining with the Union,changing the insurance coverage of the unit employeesfrom the Aetna plan to the Midwestern plan.The evidence further shows after receiving a compari-son of the coverage and benefits of both the Aetna planand the Midwestern plan from its insurance agent aboutmid-February 1983 and discovering there was an error intheir understandmng.and interpretation of the, insurancecontract the Respondent then became a coinsurer withMidwestern, for part of the coverage,provided for thoseemployees. Taken together the Midwestern plan and theRespondent acting as a coinsurer, which Vice PresidentBrzenk explained to the Union to mean that the Re-spondent would definitely follow everything the Aetnaplan had offered and they were comsurmg that portionnot .specifically. - covered by theMidwestern plan; thenew- plan now provides equal or better coverage than theAetna plan and thereby meets the condition as requiredby the collective-bargaining agreement to change insur-ance carriers. GRIFFITH-HOPE CO.-501certain unit employees for the difference in the premiumcost between the premium paid to Midwestern and thatpaid'to HMO the evidence herein found shows such de-ductions were admittedly made over a period of approxi-mately 6 months beginning October 1 from the pay-checks of those employees covered by HMO. These de-ductions arose as a result of the Respondent paying alower premium cost for the Midwestern plan which wasless than the HMO. Under the provisions of the collec-tive-bargaining agreement the benefits provided underHMO were not to add additional cost to the Respondentand before 1981 employees under HMO also had to paya difference. in cost.Since the change from the Aetna plan to the Midwest-ern plan effective October 1 was unlawful and these de-ductions from the paychecks of unit employees for thedifference in the premium cost between the premiumpaid to Midwestern and that paid to HMO were theresult of that unlawful change in plans and. were madeby the Respondent unilaterally without bargaining withthe Union, I find the Respondent by unilaterally withoutbargaining with the Union making such deductions be-ginning October 1 thereby violated Section 8(d) and Sec-tion 8(a)(5) and (1) of the Act.-The evidence further shows these deductions, which-were made over a period of approximately 6 months, areno longer being made and those, deductions made havesince been refunded to the employees. This occurredafterVice President Brzenk -and' Comptroller Persch-bacher testified it was learned the Respondent had madean error in making such deductions.-The Respondent's additional defenses raised in its-answer or brief that the issues of changing its insurancecarrier and making those deductions should be deferredunder theCollyerdoctrine to,the grievance and arbitra-tion procedures under the collective-bargaining agree-ment and that the case -had since been settled betweenthe Respondent and the Union and should be dismissedas being moot are hereby rejected as being' withoutmeritDeferral underCollyeris inappropriatewhereashere contract interpretation is not involved. SeeStruthersWells Corp., 245NLRB 1170, 1171 fn. 4 (1979), enfd. 636F.2d 1210 (3d Cir 1980). Insofar as a private settlementagreement between the Respondent and the Union isconcerned the rights guaranteed under the Act are in thepublic interest rather than private rights. SeeSchuylkillMetals Corp.,218 NLRB 317 (1975)-The remaining issues to be resolved are whether thatthe Respondent unlawfully subcontracted unit work anddiscriminatorily laid off 40 employees as a result of suchsubcontracting.The General Counsel argues in^ its'brief that the iinilat-erally subcontracting of unit work and laying off 40 em=ployees as a result by the Respondent without notifyingor bargaining with the Union over the decision to, sub-contract or its effects upon the unit employees was un-lawful. The Respondent's position asserted in its brief isthe decision to subcontract was purely 'a managerial deci-sion relating to its survival over which it would havebeen futile and counterproductive to bargain and deniessuch decision, was a mandatory subject of bargaining.Those'affirmative defenses raised by the Respondent- initsanswer are the-Respondent has previously subcon-tractedwork;the collective-bargaining agreement: doesnot limit its right to subcontract;the management rightsprovision emcompasses the right to subcontract,the ab-sence of a prohibition against subcontracting coupledwith the retention of .rights clause -in the managementrights provision gives it the right to subcontract; andeven assuming it was obligated'tobargainwith theUnion-regarding subcontracting the Respondent'sfinan-cial situation in October gave the Respondent no time(thus no duty)to bargain over any decision to subcon-..'Both parties cite numerous cases in their briefs dealingwith subcontracting as : well as other forms of transfer-ring or relocating unit'work to support their position. -Contractingout of workbeing previously performedby members of an existing bargaining unit to independent -contractors is a mandatory subject'of bargaining under-Section 8(d) of'the Act and an employer's refusal to bar-'gain,albeit for economic reasons, with their bargainingrepresentativeoversuch decision violates Section 8(a)(5)of theAct.Fibreboard Paper Products 'Corp.' v.NLRB,379 U.S. 203 (1964); andTown& Country Mfg. Co.,136NLRB 1022, 1027, enfd. 316 F.2d 846 (5th Cir. 1963).WhileFibreboardisnot to be applied mechanically, the'Board has found violations of Section 8(a)(5) and (1) ofthe Act wherethe subcontracting involved a departurefrom previously operating practices,effected a change inconditions of employment,or resulted in a significant im-pairment of job tenure, employment security,or reason-ably anticipated work opportunities for thosein the bar-gainingunit.WestinghouseElectricCorp.(MansfieldPlant),150 NLRB 1574, 1576 (-1965)..The findings,supra,establish that the Respondent in'October, but prior to October 19,began subcontractingwork being performed by its own employees in the bar-gaining unit to other contractors notwithstanding' such.work was covered by the terms of the collective-bargain-ing agreement in - effect between the Respondent and theUnion.Thereafter 11 unit employees were laid off,work'on -November 12; 25 unit employees-were laid off -work:on December 17, and 4 more-unit employees were, laidoff-work in January 1983.The layoffsof these 40.em-_ployees were the direct result of the subcontracting ofunit work undertakenby theRespondent20 as-evidenced-by Executive Vice President Hope III's admission that asthework was-subcontracted the Respondent's, -work'force was reduced accordingly,Vice.President Brzenk's!admission to President Obrenovich that a reason for-the'November 12 layoff was subcontracting the work, asRepresentative'Medley,PresidentObrenovich, 'VicePresident Kloss, and Treasurer Rouk during their discussions-about thelayoffsand subcontracting 21,_20 The Respondent in its brief'acknowledged the layoffs of-the 40 em-'ployees were caused by the subcontracting of unit work21Various other reasons were also given by Executive Vice PresidentHope III and Vice President Brzenk to Union Representatives Medley,Obrenovich,Kloss, and Rouk for the layoffs including financial difficul-,1,'Continued 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDHope III admitted the Respondentdid not consultwithor bargainwith the Union over the decision to sub-contract. the unit workor its effectsupon the unit em-ployees. ;His reasons expressedat the hearing were hefeltno obligation- to do so and and he could not seewhereitwould help because the Respondent had a cashcrisis and what it needed was capitalor some way tomanage cash on a short-term basis.The Respondent'sOctober 19 letter to the M & I Bankreflects the subcontracting,which had already began,was undertaken because of the expenseof the employees',wages and past negotiatedbenefits and its conclusionthat it could not afford the luxury of "all that in-houselabor.".The Unionupon learningof the Respondent's actionsregarding subcontracting and layingoff employees as aresult protestedsuch conduct and accused the Respond-ent of violatingtheir collective-bargainingagreement butto no availexcept foran indicationby Hope III at agrievancemeetingover the layoffs held about February1983 that hewould be willing to bring employees back ifthey tooka 50-percent cut in wagesand benefits.This subcontracting and the resulting layoffs of em-ployees occurrednotwithstandingtheUnion had justmade substantial wage concessionsduring recently con-cludednegotiations.Not only had the' Union stressed tothe Respondent at that timethat if further concessionsbecame necessary to let itknow which the Respondentfailedto do buta suggestion madeby Vice PresidentKloss to ExecutiveVice President Hope III about No-vember 23that the employees-would probably help ifHope explained the bank situationand financial problemsto them wasrejectedon the groundsthere was no time.Upon examiningthosedefensesraised by the Respond-ent in its answerIfindthem to.be without merit.Whilework had previouslybeensubcontracted the Union hadnot only objected but had filed grievances which wereresolved on the basis,which is not the situation in theinstant case, that work subcontracted out would be workthe Respondentcould not performand as longas it didnot resultin layoffs. The collective-bargainingagreementitself contains no expressprovision - regarding subcon-tracting.However,itdidspecifically recognize that bar-gaining unit employeeswill perform the work that is cus-tomarilyperformed by thebargaining unit.Although themanagement-rights provisiongives managementthe rightto "scheduleand assignwork to employees," to "choosethe locationof its plants and a continuance of its operat-ing,departments,"and to "hire, -lay off, and relieve em-ployees fromduties" thisdoes not give the Respondentthe right tosubcontract as- is urgedby the Respondentnor does theabsence ofany provision in the collective-bargaining agreementprohibiting subcontracting coupledwith the clause in the management-rights provision inwhichthe Respondent retains allrights "not otherwise.ties; dealing with and troublewith the bank, the hardtimesthey werehaving,discussions about absenteeismand production, the bank was veryinfluential in what the Respondent had todo, because of the Respond-ent's precarious situation at the bank it hadlittle control over its destiny,the bank was calling the shots, and it was outof Hope III's hands and thebank was controlling the Respondent'smoneyspecifically restricted" give the Respondent the right tosubcontractas is alsourged by the Respondent.Apart from the cited provision about recognizing thatbargaining unitemployees will perform work customari-ly performed by thebargainingunit,which alonenegatesany finding that themanagement-rights provision author-izessubcontracting, the evidence fails to show the Unionby entering intothe management-rights provision waivedits right to object to subcontracting. A waiver of a statu-tory right to bargain,as absenthere, must be "clear andunmistakable"which is determined by examining boththe collective-bargaining agreementand the circum-stances surroundingthe making of such agreement.A-1Fire Protection,250 NLRB 217, 219 (1980). -The absenceof language in a collective-bargainingagreement itselfdoes not constitute a waiver by the Union of its statutoryrights.Park-Ohio Industries,257 NLRB 413, 414 (1981),enfd. 702 F.2d 624 (6th Cir. 1983).Insofar as the Respondent's financialsituationin Octo-ber at thetimeitsdecision to subcontract was made isconcerned, while the evidence shows that it was heavilyindebted;was losingmoney and its net worth had de-clined;was under pressure by the bank which had put iton a cash collateral basis;and itsplant and machinerywere antiquated, other evidence indicates the state of theRespondent's businesswas not of such a - nature at thattime to relieve it of its' obligation to bargain with theUnion over its decision to subcontract unit work orabout the effects of the decisionon its unitemployees asa result. For examples, this decision to subcontract wasmade prior to any showing that M & I Bank at the Octo-ber 19 meeting had threatened in the future it might callin its loans;at the time there were approximately $1 mil-lion each in inventory and in a backlog of orders; thediscovery of and the adjustment of inventory which re-sulted in an increasein the loss ofearningsfrom approxi-mately $15,000 to $60,000 per month,was attributed tounderchargingitscustomers,for products already soldwhich the Respondent indicatedin itsOctober 19 letterto M & I Bank wasbeing corrected by raising_prices andeliminatingunprofitable products; only approximately 2months beforein negotiationsfor the new collective-bar-gainingagreement the Union had agreed to substantial,wageconcessions; and both Comptroller Perschbacherand M & I BankExecutive Vice President Van Housenindicated the Respondent could have continued to oper-ate asitwas for at leastawhile.22While the Respondentalso claimed it wasrunningout of or was out of cashand the bank would not lend it any more money norecordswere produced to establish how much if anycash the Respondent actually had in October23 or toshow that any loans were requested from the bank anddenied or that the bank had actually informed .the Re-spondent it would not lend the Respondent any more,money. Thus, at_ thetimethe decision to subcontract -unit22 Perschbacher, based on his knowledge of the Respondent's records,estimated it would be the end of the year before the Respondent -wouldbe out of existence and Van Housen estimated the next month or 2 was acritical penod and the rest of the Hopes' money would be gone2s The Respondent continued to employ 17 unit employees in additionto its other personnel which presumably would have also required-cash GRIFFITH-HOPE COwork was made the Respondent was continuing to oper-ate its-business without any showing'it was faced with animmediateshutdown or inability to operate. or lack oftime to permit bargaining with the Union or that suchbargainingwould be futile.Based on the foregoing evidence and for those reasonsdiscussed, and having rejected the Respondent's defenses,and applyingFibreboardwhich I find applicable here, Ifind the Respondent violated Section 8(d) and Section8(a)(5) and (1) of the Act by unilateral subcontracting itsunit work beginning about October 1982 without notify-ing or bargaining with the Union over its decision to doso or about the effects of its decision on the unit employ-,ees as a resultof which 11 unit employees on November12; 25 unit employees on December 17 and 4 unit em-ployees in Janaury 1983 were laid off work.Although there is no independent evidence of unionanimus inasmuchas the layoffs of these 40 employees re-sulted directly from the subcontracting of unit workwhich was undertaken by the Respondent for a reason asindicatedin itsOctober 19 letter to the M & I Bank toevade paying the employees wages and past negotiatedbenefits contained in its collective-bargaining agreementcovering the unit employees. I find its actions are inher-ently destructive of its employees' rights under the Actand by so doing it also violated Section 8(a)(3) and (1) oftheAct.See Los Angeles Marine Hardware Co.,235NLRB 720 (1978), enfd. 602 F.2d 1302 (9th Cir. 1979).VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and'the free flow thereof.CONCLUSIONS OF LAW1.Griffith-Hope Companyisanemployerengaged incommercewithin the meaning of Section 2(6) and (7) of-the Act.2.Local No. 1677, United Steelworkers of America isa labor organizationwithin the meaning of Section 2(5)of the Act.-' _3.All productionand maintenanceemployees of the'Employer;excludingoffice clerical employees, profes-sional employees,guardsand supervisors constitute aunit appropriatefor the purposes of collectivebargainingwithin themeaningof'Section 9(b) of the Act4.The Unionisnow and at all timesmaterial hereinhas been theexclusive representative of all the employ-ees in theaforesaid appropriate unit for' the purposes ofcollectivebargainingwithin the meaning of Section 9(a)of the Act..''5.By unilaterally, without bargaining with the Union,changing theinsurancecoverage of theunitemployeesabout October 1, 1982, from the Aetna plan to the Mid-western planand deducting from the paychecks of unit503employees the difference in the premium cost betweenthe premium paid to Midwestern and that paid the healthmaintenance organization; _ and by unilaterally, subcon-tracting its bargaining unit work beginning about Octo-ber 1982, without notifying or bargaining with the Unionover its decision to do so or about the effects of the' deci-sion on the unit employees, as a result of which 11 unitemployees on November 12,.1982, 25 unit employees 'onDecember 17, 1982, and 4 unit employees in January1983were laid off work,. Respondent has engaged inunfair labor practices in violation of Section 8(d) andSection 8(a)(5) and (1) of the Act.6.By laying off the 11 unit employees on November12, 1982, 25 unit employees on December 17, 1982; and 4unit employees in January 1983 as a result of the subcon-tracting of unit work undertaken to evade paying theemployees wages and past negotiated benefits containedin the collective-bargaining agreement, the Respondenthas engaged in unfair labor practices in violation of Sec-tion 8(a)(3) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent 'has engaged in cer-tain unfair labor practices within the meaning of Section8(d) and Section 8(a)(1), (3), and (5) of the Act, I -shallrecommend that it 'cease and desist therefrom and takecertain affirmative action to effectuate the'policies of theAct.Accordingly, having found , the Respondent unilateral-ly changed its insurance carrier and made deductions forthe difference in the premium costs between the premi-um paid to Midwestern_and that'paid to the health main-tenance organization, I shall order it to' cease and desistfrom making such unilateral changes except where au-thorized by their collective-bargaining agreement. Inas-much as the collective-bargaining agreement- authorizedthe Respondent to change its insurance carrier providedthe benefits were equal or `better and' whereas the Mid-'coinsurer has now' met that condition I shall not 'order 'the Respondent to restore the Aetna plan previously ineffect and since the deductions made for the difference incost are no longer being made and these deductions'made'-have already been refunded, I'shall not order sucha refund.'.I.-Having found' that the Respondent beginniig aboutOctober '1982 unilaterally subcontracted its` bargaining'unitwork without notifying' or'bargaining' with theUnion over 'its decision'to do so :or! about, the effects of'such decision on the unit employee`s as aresult of which11 'unit employees on November '12; `1982; '25 unit emplooyees on December` 17, '1982, and 4 unit employees inJanuary 1983 were laid off work, I' shall order' that theRespondent cease and desist from unilaterally subcon-tractingunit ° work or - otherwise Imaking 'unilateral'changes in' its employees' terms' 'arid` conditions" of `6m"ployment without notifying or bargaining with the Unionas their exclusive; bargaining representative; restore, the.status quo ante as it existed' prior to- the unlawful subcon=' 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracting of unit work beginning in October '1982 hereinfound, by terminating those subcontracts for the unitwork subcontracted and bargain with the Union overany future' decision to subcontract those operations orother unit work,24 reinstate at its plant the unit worksubcontracted; offer immediate and full reinstatement toits 40 employees discriminatorily laid off workas a resultof its subcontracting to their former jobs or if those jobsno longer exist to substantially equivalent jobs withoutprejudice to their seniority and other 'rights and' privi-leges and make them whole for any loss of earnings orother compensation they may have suffered as a result ofthe Respondent's unlawful action in bypassing their bar-gaining representative and unilaterally subcontractingtheir jobs out and laying them off work on November12, 1982; December 17, 1982, and in January 1983. Back-pay shall be computed in accordance with the mannerprescribed in F.W. Woolworth Co.,90 NLRB 289 (1950),andFlorida Steel Corporation,231 NLRB 651 (1977).25.[Recommended Order omitted from publication.]24Where that bargaining obligation has been satisified after the re-25This reinstatement and make-whole remedy for the 40 employeessumption of bargaining the Respondent may,- of course, lawfully subcon-laid off applies to both the 8(a)(3) and 8(a)(5) violations although it is antract unit workappropriate remedy for each violation itself